Judgment of conviction of the Court of Special Sessions, Borough of Brooklyn, reversed upon the law and the facts, information dismissed, and fine directed to be remitted. The testimony shows that the fire apparatus came into Bay Parkway suddenly while defendant was crossing it. It may be that he was guilty of negligence in that he was slow to observe the approach of the apparatus, and in his endeavor to avoid it. There is nothing in the proof to show that he was guilty of any recklessness or indifference to the approach of the fire apparatus. The facts do not show a refusal to give the right of way to or an obstruction of fire apparatus in proceeding to a fire within the purview of section 748 of the Greater New York Charter.  Lazansky, P. J., Young, Kapper, Seeger and Carswell, JJ., concur.